     Case: 3:20-cv-00249-wmc Document #: 121-3 Filed: 03/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

                                           )
DEMOCRATIC NATIONAL                        )
COMMITTEE, et al.,                         )
                                           )
              Plaintiffs,                  )
                                           )
                                           )
                                           )
                                           )
v.                                         )              Civil Action No: 20-cv-00249-wmc
                                           )
MARGE BOSTELMANN, et al.,                  )
                                           )
              Defendants.                  )

                ORDER GRANTING LEAVE TO FILE AMICUS BRIEF

       Having considered the Motion of proposed Amici Curaie, Disability Rights Wisconsin,

ACLU of Wisconsin and Wisconsin Conservation Voters, for leave to file an amicus brief in the

Lewis v. Knudson case, No. 20-cv-00278-wmc, it is:

       ORDERED that the Motion is GRANTED.

                                           Dated this ____ day of __________, 2020.




                                           _______________________________________
                                           William M. Conley
                                           U.S. District Judge
